DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
	Applicant election of group I, species I reading on Claims 1-20 without traverse is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al. (US 2009/0273589), (hereinafter, Asano).

RE Claim 1, Asano discloses in FIGS. 1-13 a display device comprising: 
a support body 2 “mother substrate”;
a plurality of light emitting elements “organic light-emitting elements” [0047] provided on the support body; and 

the inorganic layer covers at least part of an edge portion of the support body 2 “mother substrate” in a plan view, referring to FIGS. 2 and 4 [0049-0051 and 0058-0061],
an eaves body 21 including an eaves portion 21a/21b, referring to FIG. 4 is provided outside a display region 1 of the support body 2 “mother substrate” in which the plurality of light emitting elements are disposed and provided along the edge portion on which the inorganic layer 6 is provided in a plan view, referring to FIGS. 3 and 4,
the eaves portion 21a/21b is provided protruding above the support body in a cross-sectional view, on at least one of edge portions 21a/21b of the eaves body along the edge portion of the support body 2 “mother substrate”, referring to FIG. 4, and
the inorganic layer 6 covers the eaves portion and is split apart below the eaves portion 21a/21b facing a wall surface of the eaves body 21, referring to FIG. 4.
RE Claim 2, Asano discloses a display device, wherein the eaves body 21 is formed of a resin “novolac resin, acrylic resin or polyimide resin” [0059].
RE Claim 3, Asano discloses a display device, wherein the eaves body 21 is provided facing the edge portion of the support body 2 on which the inorganic layer 6 is provided, referring to FIGS. 3 and 4.
RE Claim 4, Asano discloses a display device, wherein the eaves body 21 is provided, in a plan view, inside the edge portion of the support body on which the inorganic layer 6 is provided and separated from the edge portion, referring to FIG. 4.
RE Claim 5, Asano discloses a display device, wherein the eaves body 21 has a reversely tapered shape in a cross-sectional view, referring to FIGS. 4 and 5, and 
the eaves portion 21a/21b is provided on each of the edge portions of the eaves body along the edge portion of the support body in a plan view, referring to FIG. 4 and 5.
RE Claim 6, Asano discloses a display device, wherein the eaves body 21 includes the eaves portion 21a/21b, in a plan view, on only an edge portion closer to the display region 1, of the edge portions of the eaves body 21 along the edge portion of the support body, referring to FIG. 3 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (US 2009/0273589), (hereinafter, Asano) in view of Kim et al. (US 2014/0131683), (hereinafter, Kim).

RE Claim 8, Asano discloses a display device, wherein the eaves body is provided outside an edge portion of the organic layer in a plan view.
Asano discloses, wherein the sealing film includes a first inorganic layer, a second inorganic layer, and an organic layer sealed between the first inorganic layer and the second inorganic layer and covering the display region, and
However, in the same field of endeavor, Kim discloses a flexible OLED display, with eaves body 110 “partition wall” outside the display area, referring to FUG7, wherein sealing film includes a first inorganic layer 129 “SiO”, a second inorganic layer 133 “SiO” [0100-0101], and an organic layer 131 [0104] sealed between the first inorganic layer 129 and the second inorganic layer 133 and covering the display region, referring to FIG. 7; 
Furthermore, Kim discloses an eaves body 110 is provided outside an edge portion of the organic layer 131 in a plan view, referring to FIG. 7. 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the same sealing film of Kim, formed of 3 similar layers in order to achieve the best sealing properties.
RE Claim 12-15, Asano discloses a display device, wherein the eaves body has reverse tapered cross-section, it is possible to effectively decrease the thickness of the protection film 6 formed on the surface of the lower portion in the protruding section 21a height, wherein the thickness of the protruding section 21 in the direction B2 parallel to the substrate 14 increases and decreases, a deformation pattern in which the thickness of the protruding section 21 in the direction B3 perpendicular to the substrate 14 increases and decreases so that the thickness of the protective film is controlled [0063-0065]. 
Asano discloses a display device, wherein the eaves body has at least twice a height of the inorganic layer on the eaves body; or wherein the eaves body has a height of at least 1 µm or 4 µm; or wherein the eaves body has a width at least 1.5 times the height of the eaves body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to shape and dimensions of the eaves body 21 of Asano in order to control the thickness of the protective film 6 to prevent its cracking as disclosed by Asano [0064], since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688(Fed. Cir. 1996). 

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including forming the eaves body including the eaves portion along a scheduled division line on which the mother substrate is divided Claim 16.
In the instant case, Yamazaki et al. (US 2005/0231107) disclose a light emitting device for organic electroluminescent display device, has terminal electrode formed over driver circuit that controls pixel on the substrate.
Yamazaki et al. (US 2007/0273271) disclose an OLED display and a method of making the same, wherein an organic light emitting apparatus has sides formed by division at ends of its substrate. Three-dimensional portions are formed on the surface of the substrate along the sides. An inorganic sealing layer is formed to extend toward the three-dimensional portions. Furthermore, the sealing layer 9 and the substrate are divided in the direction parallel to the three-dimensional portion A at a division position B on or outside the three-dimensional portion A (FIG. 7C). Although damage in association with the division is generated in the sealing layer 9, the peeling and cracking of the sealing layer 9 are held back by the crack or film quality discontinuous region of the sealing layer 9 at the position where the three-dimensional portion A is formed. As a result, damage due to the division can be prevented from propagating through the sealing layer 9 on a display region side with respect to the three-dimensional portion A.
Furthermore, Kim et al. (US 2018/0090722) disclose an OLED display and a method of making the same, wherein a pixel including a plurality of sub-pixels is disposed on the active area.  A plurality of first and second pixel groups each include the sub-pixels.  The first and second pixel groups are disposed along a plurality of first and second lines 
Finally, OHTA et al. (US 2019/0363145) disclose an OLED display panel and a method of making the same, wherein a seal portion covering the OLED element are included. The seal portion includes a first sealing film including an inorganic film, a second sealing film including an organic film, a third sealing film including an inorganic film, and a coupling layer formed between the first sealing film and the second sealing film.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898